DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 26, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

State Guidance for the New Limited Exception to the IMD Exclusion for Certain
Pregnant and Postpartum Women included in Section 1012 of the Substance
Use-Disorder Prevention that Promotes Opioid Recovery and Treatment
(SUPPORT) for Patients and Communities Act (Pub. L. 115-271), entitled
Help for Moms and Babies

The Center for Medicaid and CHIP Services (CMCS) is issuing this Informational Bulletin
(Bulletin) to provide guidance to states on section 1012 of the Substance Use-Disorder
Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act,
(SUPPORT for Patients and Communities Act), entitled Help for Moms and Babies. Section
1012 creates a new limited exception to the institution for mental diseases (IMD) exclusion for
certain pregnant and postpartum women as discussed below.
Background
Institution for Mental Diseases (IMD) Exclusion
Section 1905(i) of the Social Security Act (Act) defines an IMD as a “hospital, nursing facility,
or other institution of more than 16 beds, that is primarily engaged in providing diagnosis,
treatment, or care of persons with mental diseases including medical attention, nursing care, and
related services.”
Under section 1905(a) of the Act 1, there is a general prohibition on Medicaid payment for any
services provided to an individual who has not yet attained 65 years of age who is residing in an
IMD. This is commonly known as the IMD exclusion, and it applies to any care or services
provided to patients residing in an IMD inside or outside of the IMD. There are two exceptions
to the IMD exclusion under section 1905(a). First, inpatient hospital services, nursing facility
services, and intermediate care facility services for individuals age 65 and older in IMDs can be
reimbursed (42 C.F.R. §440.140). Second, inpatient psychiatric hospital services for individuals
under age 21 furnished by a psychiatric hospital, a general hospital with a psychiatric program
that meets the applicable conditions of participation, or an accredited psychiatric facility,
1

Clause (B) following section 1905(a) of the Act.

Page 2 – CMCS Informational Bulletin
commonly referred to as a “Psychiatric Residential Treatment Facility” (PRTF), that meet certain
requirements, can also be reimbursed (42 C.F.R. §440.160). 2 This is commonly referred to as the
“psych under 21” benefit.
Medicaid Coverage for Pregnant and Postpartum Women
Eligibility and coverage of the category of low-income pregnant women is subject to income
limits and is mandatory in Medicaid. Pregnant womn, as defined in 42 C.F.R. §435.4,
includes the postpartum period, which extends until the last day of the month in which a 60-day
period has elapsed after the end of the pregnancy.
Federal law requires states to extend Medicaid eligibility and coverage to categorically needy and
medically needy pregnant women who are eligible for Medicaid on the basis of being pregnant.
At a minimum, qualified pregnant women are entitled to coverage of pregnancy and pregnancyrelated services and services for the treatment of conditions that may complicate pregnancy,
when available under the state plan (42 C.F.R. §435.116(d); §435.301(b)(1)(i)). These services
are defined by the state and are not necessarily specifically identified or defined in the state plan,
but they generally include prenatal care, delivery, postpartum care, family planning services and
can also include diagnosis or treatment of illnesses or medical conditions that might threaten the
health or well-being of the mother or fetus. Under 42 C.F.R. §440.250(p), states may also
provide extended services to pregnant women that are not available to non-pregnant individuals,
and may provide these services in greater amount, duration or scope than is provided under the
state plan to other individuals eligible for Medicaid, providing the services are 1905(a) coverable
services, are related to the pregnancy or are related to any other condition that may complicate
pregnancy. 3
New Limited Exception to the IMD Exclusion for Certain Pregnant and Postpartum
Women
Section 1012 of the SUPPORT for Patients and Communities Act creates a new limited
exception to the IMD exclusion. Specifically, section 1012(a) states that for a woman who is
eligible on the basis of being pregnant (and up to 60-days postpartum), who is a patient in an
IMD for purposes of receiving treatment for a substance use disorder (SUD), who is either
enrolled under the state plan immediately before becoming a patient in the IMD, or who becomes
eligible to enroll while a patient in an IMD, the IMD exclusion shall not be construed to prohibit
federal financial participation for medical assistance for items and services provided outside of
the IMD to such women.

2

Section 12005 of the 21st Century Cures Act requires Medicaid reimbursement for Early and Periodic Screening,
Diagnostic and Treatment (EPSDT) services for children under age 21 who are receiving inpatient psychiatric
hospital services. More information is available at https://www.medicaid.gov/federal-policyguidance/downloads/cib062018.pdf

3

§440.210(a)(2), §440.210(a)(3)

Page 3 – CMCS Informational Bulletin
Implementation
Section 1012(b) specifies that the effective date of section 1012 was the date of enactment of the
SUPPORT for Patients and Communities Act, which was October 24, 2018. CMS encourages
all states to implement this provision as quickly as possible to ensure that pregnant women,
including women in the postpartum period, receive these important services. Women eligible for
this limited exception to the IMD exclusion must either be enrolled as a pregnant woman (or in
the 60 day postpartum period) in Medicaid immediately prior to becoming a patient in the IMD
or become eligible to enroll in Medicaid as a pregnant woman (or in the 60 day postpartum
period) while a patient in an IMD.
Per section 1012(b), some Medicaid state plans may require state legislation in order for the state
plan to be amended to add the additional coverage requirements, and CMS shall not consider
such state plans as failing to comply with section 1012 of the SUPPORT for Patients and
Communities Act before the first day of the first calendar quarter beginning after the close of the
first regular session of the state’s legislature that begins after October 24, 2018. In the case of a
state that has a two-year legislative session, each year of such session shall be deemed to be a
separate regular session of the state legislature. States will be expected to be in compliance by
October 1, 2020, relative to certain state legislative timeframes.
Conclusion
Women diagnosed with a SUD, who are pregnant or in the 60 day postpartum period, require
access not only to effective SUD treatment but also to the full array of mandatory and optional
pregnancy and pregnancy-related services available through Medicaid, including treatment of
conditions that may complicate pregnancy. Section 1012 of the SUPPORT for Patients and
Communities Act provides support for those pregnant and postpartum women facing and/or
recovering from substance use disorder, including opioid use disorder, and aids them in their
recovery. For additional information about this Bulletin, or for states requesting technical
assistance, please contact Kirsten Jensen, Director of Division of Benefits and Coverage, at
Kirsten.Jensen@cms.hhs.gov.

